686 S.E.2d 677 (2009)
James SEMON and wife, Roxanne Semon
v.
J.C. DOZIER and wife, Shirley Dozier.
No. 358P08.
Supreme Court of North Carolina.
November 5, 2009.
William E. Loose, Asheville, for Dozier.
Shannon Lovins, Asheville, for Semon.

ORDER
Upon consideration of the petition filed on the 31st of July 2008 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th of November 2009."